     Case 2:19-cr-00194 Document 25 Filed 08/18/20 Page 1 of 6 PageID #: 122



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL ACTION NO. 2:19-00194

PAMELA GAIL ADKINS

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s letter form motion

for compassionate release due to the COVID-19 pandemic.              (ECF No.

24.)    Defendant maintains that she suffers from hypertension and

chronic respiratory infections, has a BMI greater than 30%, and

has smoked for 21 years.        See id.

       On September 9, 2019, Adkins pled guilty to a one-count

information charging her with distribution of a mixture

containing methamphetamine and a quantity of heroin, in violation

of 21 U.S.C. § 841(a)(1).        On January 14, 2020, Adkins was

sentenced to a term of imprisonment of 14 months to be followed

by a term of supervised release of three years.             On February 14,

2020, defendant reported to FPC Alderson in Alderson, West

Virginia, to begin serving her sentence.           She is currently housed

at FPC Alderson and, according to the Bureau of Prisons’ website,

her current projected release date is February 26, 2021.

       Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the court may

reduce a term of imprisonment previously imposed if it finds that

“extraordinary and compelling reasons warrant such a reduction”
    Case 2:19-cr-00194 Document 25 Filed 08/18/20 Page 2 of 6 PageID #: 123



and “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”

      The First Step Act empowers criminal defendants to request

that courts grant them compassionate release pursuant to 18 U.S.C

§ 3582(c).    But before they make such requests to the court,

defendants must first ask BOP via the administrative process and

give BOP thirty days to respond.          See id. § 3582(c)(1)(A).      Upon

such a motion from BOP or from a defendant (after either BOP

denies the request or thirty days has elapsed since the request

was filed), a court “may reduce the term of imprisonment.”              Id. §

3582(c)(1)(A)(I).      Defendant does not maintain or offer documents

to indicate that she has complied with the prerequisite for

seeking compassionate relief in this court, i.e., that she

submitted a request for compassionate relief to the BOP.

      Though some district courts have waived Section 3582's

exhaustion requirement because of the COVID-19 pandemic,1 the
1
 See, e.g., United States v. Paul Gileno, 2020 WL 1916773, at *5
(D. Conn. Apr. 20, 2020) (finding that the exhaustion requirement
should be waived as undue delay in defendant's release could
result in catastrophic health consequences for him in light of
his underlying health conditions and the COVID-19 pandemic);
United States v. Jones, Criminal No. 3:11-cr-249-MHL, ECF No. 47
(E.D. Va. Apr. 3, 2020) (finding that the defendant's “unique
circumstances and the exigency of a rapidly advancing pandemic”
justified waiver of the exhaustion requirement); United States v.
Perez, 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (finding
that the defendant's “undisputed fragile health, combined with
the high risk of contracting COVID-19 in the [Metropolitan
Correctional Center], justifies waiver of the exhaustion


                                      2
    Case 2:19-cr-00194 Document 25 Filed 08/18/20 Page 3 of 6 PageID #: 124



majority of district courts — albeit some with little to no

discussion — have found that failure to exhaust administrative

remedies is a death knell to a defendant's request for

compassionate release.2

      In addition, the United States Courts of Appeals for the

Sixth and Third Circuits have considered the issue of exhaustion

under the compassionate release statute and have concluded it is

mandatory.    See United States v. Alam, __ F.3d __, 2020 WL

2845694 (6th Cir. June 2, 2020); United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020).       In Alam, the Sixth Circuit found that

inmates are required to exhaust administrative remedies before

filing a motion for compassionate release.           2020 WL 2845694, at

requirement,” because the defendant had “less than three weeks
remaining on his sentence” and suffered “severe side effects”
from two surgeries); United States v. Calvin, 2020 WL 1613943, at
*2 (D. Conn. Apr. 2, 2020) (finding that “all three exceptions to
the exhaustion requirement apply to Defendant's request”).
2
 See, e.g., United States v. Wright, 2020 WL 1922371, at *1
(S.D.N.Y. Apr. 20, 2020); United States v. Feiling, 2020 WL
1821457, at *5 (E.D. Va. Apr. 10, 2020); United States v.
Underwood, 2020 WL 1820092, at *2 (D. Md. Apr. 10, 2020); United
States v. Sundblad, 2020 WL 1686237, at *2 (D.S.C. Apr. 7, 2020);
United States v. Carver, 2020 WL 1604968, at *1 (E.D. Wa. Apr. 1,
2020); United States v. Clark, 2020 WL 1557397, at *3 (M.D. La.
Apr. 1, 2020); United States v. Williams, 2020 WL 1506222, at *1
(D. Md. Mar. 30, 2020); United States v. Garza, 2020 WL 1485782,
at *1 (S.D. Cal. Mar. 27, 2020); United States v. Zywotko, 2020
WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v.
Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020);
United States v. Hernandez, 2020 WL 1445851, at *1 (S.D.N.Y. Mar.
25, 2020); United States v. Cohen, 2020 WL 1428778. at *1
(S.D.N.Y. Mar. 24, 2020).


                                      3
   Case 2:19-cr-00194 Document 25 Filed 08/18/20 Page 4 of 6 PageID #: 125



*5 (dismissing a compassionate release claim without prejudice

due to failure to exhaust administrative remedies); see also id.

at *2 (“this exhaustion requirement . . . remains a mandatory

condition”).

     The Third Circuit in Raia did not discuss in-depth the

potential exceptions to administrative exhaustion.           See Raia, 954

F.3d at 597.    But the court denied the defendant's motion to

reduce his sentence outright, holding that any remand would be

futile because of the defendant's failure to comply with Section

3582's exhaustion requirement.       See id.     The Third Circuit

described the exhaustion requirement as a “glaring roadblock

foreclosing compassionate release” to a defendant who failed to

exhaust his or her administrative remedies.          Id.

     This court finds particularly persuasive the reasoning

contained in United States v. Thompson, 2020 WL 2121371 (S.D.W.

Va. May 5, 2020) (Goodwin, J.).          There, the court denied a

defendant’s motion for compassionate release due to his failure

to exhaust administrative remedies because the BOP, and not

courts, have “more expertise and resources” to make such release

determinations.    Id. at *4.     This court agrees that removing the

BOP’s expertise is unwise, and also would fly in the face of the




                                     4
   Case 2:19-cr-00194 Document 25 Filed 08/18/20 Page 5 of 6 PageID #: 126



statutory design that provides the mechanism for compassionate

release.

     Section 3582 contemplates the potentially urgent nature of

compassionate release decisions.         See 18 U.S.C. § 3582(c)(1)(A).

Unlike many other statutory exhaustion provisions that require

exhaustion of all administrative remedies before a claim can be

brought in court, “Section 3582 provides an alternative.”

Wright, 2020 WL 1922371, at *2; see also United States v.

Underwood, 2020 WL 1820092, at *2 (D. Md. Apr. 10, 2020).             The

statute requires “exhaustion of all administrative rights or the

lapse of 30 days from the warden's receipt of the inmate's

request for compassionate release, whichever is earlier.”             See

id. (citing 18 U.S.C. § 3582(c)(1)(A)).         “This alternative

suggests that the Congress recognized that even if compassionate

release requests cannot always await the full administrative

process to be completed, the BOP should have at least 30 days to

act on such a request.”      Id.

     Moreover, the exhaustion requirement indicates that the

Congress intended BOP to play a meaningful role in the

compassionate release process.       See Raia, 954 F.3d at 597.        The

agency's expertise and access to necessary information about

defendants makes it uniquely situated to handle compassionate




                                     5
   Case 2:19-cr-00194 Document 25 Filed 08/18/20 Page 6 of 6 PageID #: 127



release decisions.     “The court may of course review those

judgments, but the Congress expressed its clear intent that such

review would come second, with the benefit of the BOP's initial

assessment.”    Wright, 2020 WL 1922371, at *2.

     Defendant has not established that she has exhausted her

administrative remedies or that thirty days have lapsed from the

warden's receipt of defendant’s request for compassionate

release.   Thus, defendant’s motion for compassionate release is

DENIED without prejudice.        The court does not address whether

defendant would satisfy the “extraordinary and compelling

reasons” necessary to warrant a reduction in his sentence

pursuant to 18 U.S.C. § 3582(c).

     The Clerk is directed to send a copy of this Order to

defendant, counsel of record, and the Probation Office of this

court.

     It is SO ORDERED this 18th day of August, 2020.

                        ENTER:



                            David A. Faber
                            Senior United States District Judge




                                       6
